Citation Nr: 0725020	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-01 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bronchial asthma.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for impotence, to 
include the matter of entitlement to a higher rate of special 
monthly compensation (SMC) for loss of use of a creative 
organ.

5.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 20 
years and 28 days, until his retirement in December 1974.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2007, a videoconference hearing was 
held before the undersigned; a transcript of this hearing is 
of record.

The issue of entitlement to a rating in excess of 10 percent 
for postoperative residuals of a left ankle injury is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action is required on his part.


FINDING OF FACT

In June 2007, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of whether new and material evidence 
has been received to reopen a claim of service connection for 
bronchial asthma and entitlement to higher ratings for 
bilateral hearing loss, residuals of prostate cancer and 
impotence (to include the matter of entitlement to a higher 
rate of SMC for loss of use of a creative organ).

CONCLUSION OF LAW

As the veteran has withdrawn his substantive appeal in the 
matters of whether new and material evidence has been 
received to reopen a claim of service connection for 
bronchial asthma and entitlement to higher ratings for 
bilateral hearing loss disability, residuals of prostate 
cancer and impotence (to include the matter of entitlement to 
a higher rate of SMC for loss of use of a creative organ), 
the Board has no jurisdiction to consider an appeal in these 
matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. 
§§ 7104, 7105(d).

In a statement received by the Board in June 2007, the 
veteran's representative indicated that the veteran wished to 
withdraw from appellate status the issues of whether new and 
material evidence has been received to reopen a claim of 
service connection for bronchial asthma and entitlement to 
higher ratings for bilateral hearing loss, residuals of 
prostate cancer and impotence (to include the matter of 
entitlement to a higher rate of SMC for loss of use of a 
creative organ).  This is certainly permissible under the 
Board's rules of practice.  See 38 C.F.R. § 20.204.  Given 
the veteran's clear intent to withdraw his appeal in these 
matters, further action by the Board in the matters would not 
be appropriate.  38 U.S.C.A. § 7105.





ORDER

The appeals in the matters of whether new and material 
evidence has been received to reopen a claim of service 
connection for bronchial asthma and entitlement to higher 
ratings for bilateral hearing loss, residuals of prostate 
cancer, and impotence (to include the matter of entitlement 
to a higher rate of SMC for loss of use of a creative organ) 
are dismissed.


REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his left ankle disability does not accurately 
reflect the severity of the condition.  The most recent VA 
examination for this disability was in August 2002.  Given 
the veteran's belief that his pain and limitation of motion 
have increased since that last VA examination (see June 2007 
hearing transcript) and that five years have transpired since 
then, the Board finds that a contemporaneous VA examination 
to assess the severity of the veteran's left ankle disability 
is necessary.  38 U.S.C.A. § 5103A.  See also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination). 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
left ankle disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  

A copy of all the pertinent criteria for 
rating ankle disabilities must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should undertake range of motion 
studies for the left ankle, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
limitations due to pain, or expected on 
use.

2.  The RO should readjudicate the matter 
of the rating for postoperative residuals 
of a left ankle injury.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran and his 
representative the opportunity to respond 
before the claim is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


